Exhibit 10.3

 

Execution Version

 

GUARANTEE AND PLEDGE AGREEMENT

 

 

made by

 

Kodiak Oil & Gas Corp.

 

in favor of

 

 

WELLS FARGO BANK, N.A.,

 

as Administrative Agent

 

 

Dated as of May 24, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

1

 

 

 

Section 1.01

Definitions

1

Section 1.02

Other Definitional Provisions; References

2

 

 

 

ARTICLE II Guarantee

3

 

 

 

Section 2.01

Guarantee

3

Section 2.02

Payments

4

 

 

 

ARTICLE III Grant of Security Interest

4

 

 

 

Section 3.01

Grant of Security Interest

4

Section 3.02

Transfer of Pledged Securities

4

 

 

 

ARTICLE IV Acknowledgments, Waivers and Consents

4

 

 

 

Section 4.01

Acknowledgments, Waivers and Consents

4

Section 4.02

No Subrogation, Contribution or Reimbursement

7

 

 

 

ARTICLE V Representations and Warranties

8

 

 

 

Section 5.01

Representations in Credit Agreement

8

Section 5.02

Benefit to the Guarantor

8

Section 5.03

Solvency

8

Section 5.04

Title; No Other Liens

8

Section 5.05

Perfected First Priority Liens

9

Section 5.06

Legal Name, Organizational Status, Chief Executive Office

9

Section 5.07

Prior Names, Addresses, Locations of Tangible Assets

9

Section 5.08

Pledged Securities

9

 

 

 

ARTICLE VI Covenants

9

 

 

 

Section 6.01

Covenants in Credit Agreement

10

Section 6.02

Maintenance of Perfected Security Interest; Further Documentation

10

Section 6.03

Changes in Locations, Name, etc.

10

Section 6.04

Pledged Securities

11

 

 

 

ARTICLE VII Remedial Provisions

12

 

 

 

Section 7.01

Pledged Securities

12

Section 7.02

Colorado UCC and Other Remedies

13

Section 7.03

Private Sales of Pledged Securities

14

Section 7.04

Waiver; Deficiency

15

Section 7.05

Non-Judicial Enforcement

15

 

 

 

ARTICLE VIII The Administrative Agent

15

 

 

 

Section 8.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

15

Section 8.02

Duty of Administrative Agent

16

 

--------------------------------------------------------------------------------


 

Section 8.03

Execution of Financing Statements

17

Section 8.04

Authority of Administrative Agent

17

 

 

 

ARTICLE IX Subordination of Indebtedness

17

 

 

 

Section 9.01

Subordination of All Guarantor Claims

17

Section 9.02

Claims in Bankruptcy

18

Section 9.03

Payments Held in Trust

18

Section 9.04

Liens Subordinate

18

Section 9.05

Notation of Records

19

 

 

 

ARTICLE X Miscellaneous

19

 

 

 

Section 10.01

Waiver

19

Section 10.02

Notices

19

Section 10.03

Payment of Expenses, Indemnities, Etc.

19

Section 10.04

Amendments in Writing

20

Section 10.05

Successors and Assigns

20

Section 10.06

Invalidity

20

Section 10.07

Counterparts

20

Section 10.08

Survival

20

Section 10.09

Captions

21

Section 10.10

No Oral Agreements

21

Section 10.11

Governing Law; Submission to Jurisdiction

21

Section 10.12

Acknowledgments

22

Section 10.13

Set-Off

23

Section 10.14

Releases

23

Section 10.15

Reinstatement

24

Section 10.16

Acceptance

24

 

SCHEDULES:

 

1.                                       Notice Address of Guarantor

 

2.                                       Description of Pledged Securities

 

3.                                       Filings and Other Actions Required to
Perfect Security Interests

 

4.                                       Legal Name, Location of Jurisdiction of
Organization, Organizational Identification Number, Taxpayor Identification
Number and Chief Executive Office

 

5.                                       Prior Names and Prior Chief Executive
Office

 

ii

--------------------------------------------------------------------------------


 

This GUARANTEE AND PLEDGE AGREEMENT, dated as of May 24, 2010, is made by KODIAK
OIL & GAS CORP., a corporation continued under the laws of Yukon Territories,
Canada, (the “Guarantor”), in favor of WELLS FARGO BANK, N.A., as administrative
agent (in such capacity, together with its successors in such capacity, the
“Administrative Agent”), for the banks and other financial institutions (the
“Lenders”) from time to time parties to that certain Credit Agreement, dated as
of even date herewith (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders, the
Administrative Agent, and the other Agents party thereto.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, the Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders and the other Secured Parties, as follows:

 

ARTICLE I
Definitions

 

Section 1.01           Definitions.

 

(a)             As used in this Agreement, each term defined above shall have
the meaning indicated above. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and all uncapitalized terms which are defined in the
Colorado UCC on the date hereof are used herein as so defined.

 

(b)             The following terms shall have the following meanings:

 

“Agreement” shall mean this Guarantee and Pledge Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Collateral” has the meaning assigned such term in Section 3.01.

 

“Colorado UCC” shall mean the Uniform Commercial Code, as it may be amended,
from time to time in effect in the State of Colorado.

 

“Issuers” shall mean, collectively, each issuer of a Pledged Security.

 

“Obligations” shall mean, collectively, all Indebtedness, liabilities and
obligations of the Borrower and its Subsidiaries to the Secured Parties, of
whatsoever nature and howsoever evidenced, due or to become due, now existing or
hereafter arising, whether direct or indirect, absolute or contingent, which may
arise under, out of, or in connection with the Credit Agreement, the other Loan
Documents, each Permitted Hedging Agreement and all other agreements,
guarantees, notes and other documents entered into by any party in connection
therewith, and any amendment, restatement or modification of any of the
foregoing, including,

 

--------------------------------------------------------------------------------


 

but not limited to, the full and punctual payment when due of any unpaid
principal of the Loans and LC Exposure, any amounts payable in respect of an
early termination under any Permitted Hedging Agreement, interest (including,
without limitation, interest accruing at any post-default rate and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post- petition interest is allowed in such proceeding), fees,
reimbursement obligations, guaranty obligations, penalties, indemnities, legal
and other fees, charges and expenses, and amounts advanced by and expenses
incurred in order to preserve any collateral or security interest, whether due
after acceleration or otherwise.

 

“Permitted Hedging Agreement” shall mean any Swap Agreement permitted to be
entered into by the Borrower or its Subsidiaries pursuant to Section 9.18 of the
Credit Agreement that is between the Borrower or any of its Subsidiaries and any
Lender or any Affiliate of any Lender, regardless of whether such Person or its
Affiliate is a Lender thereafter.

 

“Pledged Securities” shall mean: (i) the equity interests described or referred
to in Schedule 2; and (ii) (a) the certificates or instruments, if any,
representing such equity interests, (b) all dividends (cash, stock or
otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such equity
interests, (c) all replacements, additions to and substitutions for any of the
property referred to in this definition, including, without limitation, claims
against third parties, (d) the proceeds, interest, profits and other income of
or on any of the property referred to in this definition and (e) all books and
records relating to any of the property referred to in this definition.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Issuing Bank, the Lenders, and any Lender or Affiliate of a Lender that is a
party to a Permitted Hedging Agreement and those counterparties to Permitted
Hedging Agreements that were entered into while such Person or its Affiliate was
a Lender, regardless of whether such Person is a Lender or an Affiliate
thereafter.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

Section 1.02                                Other Definitional Provisions;
References. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The gender of
all words shall include the masculine, feminine, and neuter, as appropriate. The
words “herein,” “hereof,” “hereunder” and other words of similar import when
used in this Agreement refer to this Agreement as a whole, and not to any
particular article, section or subsection. Any reference herein to a
Section shall be deemed to refer to the applicable Section of this Agreement
unless otherwise stated herein. Any reference herein to an exhibit, schedule or
annex shall be deemed to refer to the applicable exhibit, schedule or annex
attached hereto unless otherwise stated herein.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II
Guarantee

 

Section 2.01                                Guarantee.

 

(a)                                  The Guarantor hereby unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and each of their respective successors, endorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower and its Subsidiaries when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations. This is a guarantee of payment
and not collection and the liability of the Guarantor is primary and not
secondary.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of the Guarantor
hereunder and under the other Loan Documents shall in no event exceed the amount
which can be guaranteed by the Guarantor under applicable federal and state laws
relating to the insolvency of debtors.

 

(c)                                  The Guarantor agrees that the Obligations
may at any time and from time to time exceed the amount of the liability of the
Guarantor hereunder without impairing the guarantee contained in this Article II
or affecting the rights and remedies of the Administrative Agent or any Secured
Party hereunder.

 

(d)                                 The Guarantor agrees that if the maturity of
any of the Obligations is accelerated by bankruptcy or otherwise, such maturity
shall also be deemed accelerated for the purpose of this guarantee without
demand or notice to the Guarantor. The guarantee contained in this Article II
shall remain in full force and effect until all the Obligations shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and all
Permitted Hedging Agreements secured hereby and the Credit Agreement and the
total Commitments shall be terminated, notwithstanding that from time to time
during the term of the Credit Agreement, no Obligations may be outstanding.

 

(e)                                  No payment made by the Borrower, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from the Borrower, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by the Guarantor
in respect of the Obligations or any payment received or collected from the
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of the Guarantor hereunder until the Obligations are
paid in full, no Letter of Credit shall be outstanding, and all Permitted
Hedging Agreements secured hereby and the Credit Agreement and the total
Commitments are terminated.

 

3

--------------------------------------------------------------------------------


 

Section 2.02                                Payments. The Guarantor hereby
agrees and guarantees that payments hereunder will be paid to the Administrative
Agent without set-off or counterclaim in United States dollars at the
Administrative Agent’s principal office in Denver, Colorado.

 

ARTICLE III
Grant of Security Interest

 

Section 3.01                                Grant of Security Interest. The
Guarantor hereby pledges, assigns and transfers to the Administrative Agent, and
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the following property now owned or at
any time hereafter acquired by the Guarantor or in which the Guarantor now has
or at any time in the future may acquire any right, title or interest and
whether now existing or hereafter coming into existence (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations:

 

(1)                                  all Pledged Securities;

 

(2)                                  all books and records pertaining to the
Collateral; and

 

(3)                                  to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given with respect to any of the foregoing.

 

Section 3.02                                Transfer of Pledged Securities.  All
certificates and instruments representing or evidencing the Pledged Securities
shall be delivered to and held pursuant hereto by the Administrative Agent or a
Person designated by the Administrative Agent and, in the case of an instrument
or certificate in registered form, shall be duly indorsed to the Administrative
Agent or in blank by an effective indorsement (whether on the certificate or
instrument or on a separate writing), and accompanied by any required transfer
tax stamps to effect the pledge of the Pledged Securities to the Administrative
Agent. Notwithstanding the preceding sentence, all Pledged Securities must be
delivered or transferred in such manner, and the Guarantor shall take all such
further action as may be requested by the Administrative Agent, as to permit the
Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8-303 of the Colorado UCC (if the Administrative
Agent otherwise qualifies as a protected purchaser).

 

ARTICLE IV
Acknowledgments, Waivers and Consents

 

Section 4.01                                Acknowledgments, Waivers and
Consents.

 

(a)                                  The Guarantor acknowledges and agrees that
the obligations undertaken by it under this Agreement involve the guarantee and
provision of collateral security for the obligations of Persons other than the
Guarantor and that the Guarantor’s guarantee and provision

 

4

--------------------------------------------------------------------------------


 

of collateral security for the Obligations are absolute, irrevocable and
unconditional under any and all circumstances. In full recognition and
furtherance of the foregoing, the Guarantor understands and agrees, to the
fullest extent permitted under applicable law and except as may otherwise be
expressly and specifically provided in the Loan Documents, that the Guarantor
shall remain obligated hereunder (including, without limitation, with respect to
the guarantee by the Guarantor hereby and the collateral security provided by
the Guarantor herein) and the enforceability and effectiveness of this Agreement
and the liability of the Guarantor, and the rights, remedies, powers and
privileges of the Administrative Agent and the other Secured Parties under this
Agreement and the other Loan Documents shall not be affected, limited, reduced,
discharged or terminated in any way:

 

(i)                                     notwithstanding that, without any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, (A) any demand for payment of any of the Obligations
made by the Administrative Agent or any other Secured Party may be rescinded by
the Administrative Agent or such other Secured Party and any of the Obligations
continued; (B) the Obligations, the liability of any other Person upon or for
any part thereof or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by, or any indulgence or forbearance in respect thereof
granted by, the Administrative Agent or any other Secured Party; (C) the Credit
Agreement, the other Loan Documents, any Permitted Hedging Agreement and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Majority Lenders or all Lenders, as the case may be) may deem
advisable from time to time; (D) the Borrower, its Subsidiaries or any other
Person may from time to time accept or enter into new or additional agreements,
security documents, guarantees or other instruments in addition to, in exchange
for or relative to, any Loan Document or Permitted Hedge Agreement, all or any
part of the Obligations or any Collateral now or in the future serving as
security for the Obligations; (E) any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any other Secured Party
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released; and (F) any other event shall occur which constitutes a defense or
release of sureties generally; and

 

(ii)                                  without regard to, and the Guarantor
hereby expressly waives to the fullest extent permitted by law any defense now
or in the future arising by reason of, (A) the illegality, invalidity or
unenforceability of the Credit Agreement, any other Loan Document, any Permitted
Hedging Agreement, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any other Secured Party,
(B) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Guarantor or any other Person against the Administrative Agent or any other
Secured Party, (C) the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of the Guarantor or any other Person at any time liable for the payment of all
or part of the Obligations or the failure of the Administrative

 

5

--------------------------------------------------------------------------------


 

Agent or any other Secured Party to file or enforce a claim in bankruptcy or
other proceeding with respect to any Person; or any sale, lease or transfer of
any or all of the assets of the Guarantor, or any changes in the shareholders of
the Guarantor; (D) the fact that any Collateral or Lien contemplated or intended
to be given, created or granted as security for the repayment of the Obligations
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other Lien, it being recognized and agreed by the
Guarantor that it is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the Collateral for the Obligations; (E) any failure of the
Administrative Agent or any other Secured Party to marshal assets in favor of
the Guarantor or any other Person, to exhaust any collateral for all or any part
of the Obligations, to pursue or exhaust any right, remedy, power or privilege
it may have against the Guarantor or any other Person or to take any action
whatsoever to mitigate or reduce the Guarantor’s liability under this Agreement
or any other Loan Document; (F) any law which provides that the obligation of a
surety or guarantor must neither be larger in amount nor in other respects more
burdensome than that of the principal or which reduces a surety’s or guarantor’s
obligation in proportion to the principal obligation; (G) the possibility that
the Obligations may at any time and from time to time exceed the aggregate
liability of the Guarantor under this Agreement; or (H) any other circumstance
or act whatsoever (with or without notice to or knowledge of the Guarantor),
which constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of the Borrower for the Obligations, or of the Guarantor
under the guarantee contained in Article II or with respect to the collateral
security provided by the Guarantor herein, or which might be available to a
surety or guarantor, in bankruptcy or in any other instance.

 

(b)                                 The Guarantor hereby waives to the extent
permitted by law: (i) except as expressly provided otherwise in any Loan
Document, all notices to the Guarantor, or to any other Person, including but
not limited to, notices of the acceptance of this Agreement, the guarantee
contained in Article II or the provision of collateral security provided herein,
or the creation, renewal, extension, modification, accrual of any Obligations,
or notice of or proof of reliance by the Administrative Agent or any other
Secured Party upon the guarantee contained in Article II or upon the collateral
security provided herein, or of default in the payment or performance of any of
the Obligations owed to the Administrative Agent or any other Secured Party and
enforcement of any right or remedy with respect thereto; or notice of any other
matters relating thereto; the Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in Article II and
the collateral security provided herein and no notice of creation of the
Obligations or any extension of credit already or hereafter contracted by or
extended to the Borrower need be given to the Guarantor; and all dealings
between the Borrower and the Guarantor, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in Article II and on the collateral security provided
herein; (ii) diligence and demand of payment, presentment, protest, dishonor and
notice of dishonor; (iii) any statute of limitations affecting the Guarantor’s
liability hereunder or the enforcement thereof; (iv) all rights of revocation
with respect to the Obligations, the guarantee contained in Article II

 

6

--------------------------------------------------------------------------------


 

and the provision of collateral security herein; and (v) all principles or
provisions of law which conflict with the terms of this Agreement and which can,
as a matter of law, be waived.

 

(c)                                  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Guarantor, the
Administrative Agent or any other Secured Party may, but shall be under no
obligation to, join or make a similar demand on or otherwise pursue or exhaust
such rights and remedies as it may have against the Borrower or any other Person
or against any collateral security or guarantee for the Obligations or any right
of offset with respect thereto, and any failure by the Administrative Agent or
any other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any other Secured Party against
the Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings. Neither the Administrative Agent nor
any other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
the guarantee contained in Article II or any property subject thereto.

 

Section 4.02                                No Subrogation, Contribution or
Reimbursement. Notwithstanding any payment made by the Guarantor hereunder or
any set-off or application of funds of the Guarantor by the Administrative Agent
or any other Secured Party, the Guarantor shall not be entitled to be subrogated
to any of the rights of the Administrative Agent or any other Secured Party
against the Borrower or any collateral security or guarantee or right of offset
held by the Administrative Agent or any other Secured Party for the payment of
the Obligations, nor shall the Guarantor seek or be entitled to seek any
indemnity, exoneration, participation, contribution or reimbursement from the
Borrower in respect of payments made by the Guarantor hereunder, and the
Guarantor hereby expressly waives, releases, and agrees not to exercise any all
such rights of subrogation, reimbursement, indemnity and contribution. The
Guarantor further agrees that to the extent that such waiver and release set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement, indemnity and
contribution the Guarantor may have against the Borrower or against any
collateral or security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party shall be junior and subordinate
to any rights the Administrative Agent and the other Secured Parties may have
against the Borrower and the Guarantor and to all right, title and interest the
Administrative Agent and the other Secured Parties may have in any collateral or
security or guarantee or right of offset. The Administrative Agent, for the
benefit of the Secured Parties, may use, sell or dispose of any item of
Collateral or security as it sees fit without regard to any subrogation rights
the Guarantor may have, and upon any disposition or sale, any rights of
subrogation the Guarantor may have shall terminate.

 

7

--------------------------------------------------------------------------------


 

ARTICLE V
Representations and Warranties

 

To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder and to induce the Lenders and
Affiliates of the Lenders to enter into Permitted Hedging Agreements, the
Guarantor hereby represents and warrants to the Administrative Agent and each
other Secured Party that:

 

Section 5.01                                Representations in Credit Agreement.
The representations and warranties set forth in Article VII of the Credit
Agreement as they relate to the Guarantor or to the Loan Documents to which the
Guarantor is a party are true and correct in all material respects, provided
that each reference in each such representation and warranty to the Borrower’s
knowledge shall, for the purposes of this Section 5.01, be deemed to be a
reference to the Guarantor’s knowledge.

 

Section 5.02                                Benefit to the Guarantor. The
Borrower is a member of an affiliated group of companies that includes the
Guarantor, and the Borrower and the Guarantor are engaged in related businesses.
The Guarantor is the parent of the Borrower and its guaranty and surety
obligations pursuant to this Agreement reasonably may be expected to benefit,
directly or indirectly, it; and it has determined that this Agreement is
necessary and convenient to the conduct, promotion and attainment of the
business of the Guarantor and the Borrower.

 

Section 5.03                                Solvency. The Guarantor (i) is not
insolvent as of the date hereof and will not be rendered insolvent as a result
of this Agreement (after giving effect to Section 2.01(a)), (ii) is not engaged
in a business or a transaction, or about to engage in a business or a
transaction, for which any Property or assets remaining with it constitute
unreasonably small capital, and (iii) does not intend to incur, or believe it
will incur, debts that will be beyond its ability to pay as such debts mature.

 

Section 5.04                                Title; No Other Liens. Except for
the security interest granted to the Administrative Agent for the ratable
benefit of the Secured Parties pursuant to this Agreement and Excepted Liens,
the Guarantor is the legal and beneficial owner of the Collateral free and clear
of any and all Liens. No financing statement or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except such as have been filed in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, pursuant to this Agreement, the
Security Instruments or as are filed to secure Liens permitted by Section 9.03
of the Credit Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 5.05                                Perfected First Priority Liens. The
security interests granted pursuant to this Agreement (a) upon completion of the
filings and other actions specified on Schedule 3 (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Administrative Agent in completed and duly executed form), will constitute
valid perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for the Guarantor’s obligations, enforceable in accordance
with the terms hereof against all creditors of the Guarantor and any Persons
purporting to purchase any Collateral from the Guarantor and (b) are prior to
all other Liens on the Collateral in existence on the date hereof except for
Excepted Liens which have priority over the Liens on the Collateral by operation
of law. No effective financing statement or other registration or instrument
similar in effect covering any Collateral is on file in any recording office
except any that has been filed in favor of the Secured Parties relating to this
Agreement and any that has been filed to perfect or protect any Excepted Lien.

 

Section 5.06                                Legal Name, Organizational Status,
Chief Executive Office. On the date hereof, the correct legal name of the
Guarantor, the Guarantor’s jurisdiction of organization, organizational number,
taxpayor identification number and the location of the Guarantor’s chief
executive office or sole place of business are specified on Schedule 4.

 

Section 5.07                                Prior Names, Addresses, Locations of
Tangible Assets. Schedule 5 correctly sets forth (a) all names and trade names
that the Guarantor has used in the last five years and (b) the chief executive
office of the Guarantor over the last five years (if different from that which
is set forth in Section 5.06 above).

 

Section 5.08                                Pledged Securities. The shares (or
such other interests) of Pledged Securities pledged by the Guarantor hereunder
constitute all the issued and outstanding shares (or such other interests) of
all classes of the capital stock or other equity interests of each Issuer owned
by the Guarantor. All the shares (or such other interests) of the Pledged
Securities have been duly authorized and validly issued and are fully paid and
nonassessable; and the Guarantor is the record and beneficial owner of, and has
good title to, the Pledged Securities pledged by it hereunder, free of any and
all Liens except Excepted Liens or options in favor of, or claims of, any other
Person, except the security interest created by this Agreement.

 

ARTICLE VI
Covenants

 

The Guarantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full, no Letter of Credit shall be
outstanding and the total Commitments shall have terminated:

 

9

--------------------------------------------------------------------------------


 

Section 6.01                                Covenants in Credit Agreement. The
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by the Guarantor.

 

Section 6.02                                Maintenance of Perfected Security
Interest; Further Documentation.

 

(a)                                  The Guarantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 5.05 and shall defend such security
interest against the claims and demands of all Persons whomsoever except for
Excepted Liens.

 

(b)                                 At any time and from time to time, upon the
request of the Administrative Agent or any other Secured Party, and at the sole
expense of the Guarantor, the Guarantor will promptly and duly give, execute,
deliver, indorse, file or record any and all financing statements, continuation
statements, amendments, notices (including, without limitation, notifications to
financial institutions and any other Person), contracts, agreements,
assignments, certificates, stock powers or other instruments, obtain any and all
governmental approvals and consents and take or cause to be taken any and all
steps or acts that may be necessary or advisable or as the Administrative Agent
may reasonably request to create, perfect, establish the priority of, or to
preserve the validity, perfection or priority of, the Liens granted by this
Agreement or to enable the Administrative Agent or any other Secured Party to
enforce its rights, remedies, powers and privileges under this Agreement with
respect to such Liens or to otherwise obtain or preserve the full benefits of
this Agreement and the rights, powers and privileges herein granted.

 

(c)                                  This Section 6.02 and the obligations
imposed on the Guarantor by this Section 6.02 shall be interpreted as broadly as
possible in favor of the Administrative Agent and the other Secured Parties in
order to effectuate the purpose and intent of this Agreement.

 

Section 6.03                                Changes in Locations, Name, etc. The
Guarantor recognizes that financing statements pertaining to the Collateral have
been or may be filed where the Guarantor maintains any Collateral or is
organized. Without limitation of any other covenant herein, the Guarantor will
not cause or permit (a) any change to be made in its name, identity or corporate
structure or (b) the Guarantor’s jurisdiction of organization, unless the
Guarantor shall have first (i) notified the Administrative Agent and the other
Secured Parties of such change at least thirty (30) days prior to the effective
date of such change, and (ii) taken all action reasonably requested by the
Administrative Agent or any other Secured Party for the purpose of maintaining
the perfection and priority of the Administrative Agent’s security interests
under this Agreement. In any notice furnished pursuant to this Section 6.03, the
Guarantor will expressly state in a conspicuous manner that the notice is
required by this Agreement and contains facts that may require additional
filings of financing statements or other notices for the purposes of continuing
perfection of the Administrative Agent’s security interest in the Collateral.

 

10

--------------------------------------------------------------------------------


 

Section 6.04                                Pledged Securities.

 

(a)                                  If the Guarantor shall become entitled to
receive or shall receive any stock certificate or other instrument (including,
without limitation, any certificate or instrument representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate or instrument issued in connection with any
reorganization), option or rights in respect of the capital stock or other
equity interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares (or such other interests) of the
Pledged Securities, or otherwise in respect thereof, the Guarantor shall accept
the same as the agent of the Administrative Agent and the other Secured Parties,
hold the same in trust for the Administrative Agent and the other Secured
Parties and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by the Guarantor to the Administrative Agent, if
required, together with an undated stock power or other equivalent instrument of
transfer acceptable to the Administrative Agent covering such certificate or
instrument duly executed in blank by the Guarantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations.

 

(b)                                 Without the prior written consent of the
Administrative Agent, the Guarantor will not (i) unless otherwise permitted
hereby, vote to enable, or take any other action to permit, any Issuer to issue
any stock or other equity interests of any nature or to issue any other
securities or interests convertible into or granting the right to purchase or
exchange for any stock or other equity interests of any nature of any Issuer,
(ii) sell, assign, transfer, exchange or otherwise dispose of, or grant any
option with respect to, the Pledged Securities or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien except for Excepted Liens or
option in favor of, or any claim of any Person with respect to, any of the
Pledged Securities or Proceeds thereof, or any interest therein, except for the
security interests created by this Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of the Guarantor or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof.

 

(c)                                  The Guarantor shall furnish to the
Administrative Agent such stock powers and other equivalent instruments of
transfer as may be required by the Administrative Agent to assure the
transferability of and the perfection of the security interest in the Pledged
Securities when and as often as may be reasonably requested by the
Administrative Agent.

 

(d)                                 The Pledged Securities will at all times
constitute not less than 100% of the capital stock or other equity interests of
the Issuer thereof owned by the Guarantor. The Guarantor will not permit any
Issuer of any of the Pledged Securities to issue any new shares (or other
interests) of any class of capital stock or other equity interests of such
Issuer without the prior written consent of the Administrative Agent.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VII
Remedial Provisions

 

Section 7.01                                Pledged Securities.

 

(a)                                  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the Guarantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 7.01(b), the Guarantor shall be
permitted to receive all cash dividends paid in respect of the Pledged
Securities paid in the normal course of business of the relevant Issuer, to the
extent permitted in the Credit Agreement, and to exercise all voting and
corporate rights with respect to the Pledged Securities.

 

(b)                                 If an Event of Default shall occur and be
continuing, then at any time in the Administrative Agent’s discretion without
notice, (i) the Administrative Agent shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Obligations in accordance with
Section 10.02 of the Credit Agreement, and (ii) any or all of the Pledged
Securities shall be registered in the name of the Administrative Agent or its
nominee, and the Administrative Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Pledged Securities
at any meeting of shareholders (or other equivalent body) of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any Issuer, or upon
the exercise by the Guarantor or the Administrative Agent of any right,
privilege or option pertaining to such Pledged Securities, and in connection
therewith, the right to deposit and deliver any and all of the Pledged
Securities with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it, but the Administrative Agent shall have no duty to the Guarantor
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 

(c)                                  The Guarantor hereby authorizes and
instructs each Issuer of any Pledged Securities pledged by the Gurantor
hereunder to (i) comply with any instruction received by it from the
Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from the Guarantor,
and the Guarantor agrees that each Issuer shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Securities directly to
the Administrative Agent.

 

(d)                                 After the occurrence and during the
continuation of an Event of Default, if the Issuer of any Pledged Securities is
the subject of bankruptcy, insolvency, receivership, custodianship or other
proceedings under the supervision of any Governmental Authority, then

 

12

--------------------------------------------------------------------------------


 

all rights of the Guarantor in respect thereof to exercise the voting and other
consensual rights which the Guarantor would otherwise be entitled to exercise
with respect to the Pledged Securities issued by such Issuer shall cease, and
all such rights shall thereupon become vested in the Administrative Agent who
shall thereupon have the sole right to exercise such voting and other consensual
rights, but the Administrative Agent shall have no duty to exercise any such
voting or other consensual rights and shall not be responsible for any failure
to do so or delay in so doing.

 

Section 7.02                                Colorado UCC and Other Remedies.

 

(a)                                  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise in its discretion, in addition to all other rights, remedies, powers
and privileges granted to them in this Agreement, the other Loan Documents, any
Permitted Hedging Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights, remedies, powers and
privileges of a secured party under the Colorado UCC (whether the Colorado UCC
is in effect in the jurisdiction where such rights, remedies, powers or
privileges are asserted) or any other applicable law or otherwise available at
law or equity. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Guarantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in the Guarantor, which right or equity is hereby waived
and released. If an Event of Default shall occur and be continuing, the
Guarantor further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at the Guarantor’s
premises or elsewhere. Any such sale or transfer by the Administrative Agent
either to itself or to any other Person shall be absolutely free from any claim
of right by the Guarantor, including any equity or right of redemption, stay or
appraisal which the Guarantor has or may have under any rule of law, regulation
or statute now existing or hereafter adopted. Upon any such sale or transfer,
the Administrative Agent shall have the right to deliver, assign and transfer to
the purchaser or transferee thereof the Collateral so sold or transferred. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 7.02, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any

 

13

--------------------------------------------------------------------------------


 

way relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in accordance with Section 10.02 of the Credit Agreement, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615 of the Colorado UCC, need the Administrative Agent account for the
surplus, if any, to the Guarantor. To the extent permitted by applicable law,
the Guarantor waives all claims, damages and demands it may acquire against the
Administrative Agent or any other Secured Party arising out of the exercise by
them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

 

(b)                                 In the event that the Administrative Agent
elects not to sell the Collateral, the Administrative Agent retains its rights
to dispose of or utilize the Collateral or any part or parts thereof in any
manner authorized or permitted by law or in equity, and to apply the proceeds of
the same towards payment of the Obligations. Each and every method of
disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner. The Administrative Agent may
appoint any Person as agent to perform any act or acts necessary or incident to
any sale or transfer of the Collateral.

 

Section 7.03                                Private Sales of Pledged Securities.
The Guarantor recognizes that the Administrative Agent may be unable to effect a
public sale of any or all the Pledged Securities, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. The
Guarantor acknowledges and agrees that any such private sale may result in
prices and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged
Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so. The
Guarantor agrees to use commercially reasonable efforts to do or cause to be
done all such other acts as may reasonably be necessary to make such sale or
sales of all or any portion of the Pledged Securities pursuant to this
Section 7.03 valid and binding and in compliance with any and all other
applicable Governmental Requirements. The Guarantor further agrees that a breach
of any of the covenants contained in this Section 7.03 will cause irreparable
injury to the Administrative Agent and the other Secured Parties, that the
Administrative Agent and the other Secured Parties have no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 7.03 shall be specifically enforceable
against the Guarantor, and the Guarantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants.

 

14

--------------------------------------------------------------------------------


 

Section 7.04                                Waiver; Deficiency. To the extent
permitted by applicable law, the Guarantor waives and agrees not to assert any
rights or privileges which it may acquire under the Colorado UCC or any other
applicable law. The Guarantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any other Secured Party to collect such deficiency.

 

Section 7.05                                Non-Judicial Enforcement. The
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and to the extent permitted by law, the Guarantor
expressly waives any and all legal rights which might otherwise require the
Administrative Agent to enforce its rights by judicial process.

 

ARTICLE VIII
The Administrative Agent

 

Section 8.01                                Administrative Agent’s Appointment
as Attorney-in-Fact, Etc.

 

(a)                                  The Guarantor hereby irrevocably
constitutes and appoints the Administrative Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Guarantor and in the name of the Guarantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
reasonably appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, the Guarantor hereby gives the Administrative Agent the power and
right, on behalf of the Guarantor, without notice to or assent by the Guarantor,
to do any or all of the following:

 

(i)                                     pay or discharge taxes and Liens levied
or placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

 

(ii)                                  execute, in connection with any sale
provided for in Section 7.02 or Section 7.03, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

 

(iii)                               (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (B) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;
(C) defend any suit, action or proceeding brought against the Guarantor with
respect to any Collateral; (D) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; and (E) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner

 

15

--------------------------------------------------------------------------------


 

thereof for all purposes, and do, at the Administrative Agent’s option and the
Guarantor’s expense, at any time, or from time to time, all acts and things
which the Administrative Agent deems necessary to protect, preserve or realize
upon the Collateral and the Administrative Agent’s and the other Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as the Guarantor might do.

 

Anything in this Section 8.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.01(a) unless an Event of Default
shall have occurred and be continuing.

 

(b)                            If the Guarantor fails to perform or comply with
any of its agreements contained herein within the applicable grace periods, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)                             The expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 8.01,
together with interest thereon at the post-default rate specified in
Section 3.02(c) of the Credit Agreement from the date of payment by the
Administrative Agent to the date reimbursed by the Guarantor, shall be payable
by the Guarantor to the Administrative Agent on demand.

 

(d)                            The Guarantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue and in compliance
hereof. All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.

 

Section 8.02                             Duty of Administrative Agent. The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the Colorado UCC or otherwise, shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account and
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secured parties accord
comparable collateral. Neither the Administrative Agent, any other Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of the Guarantor or any other Person
or to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Administrative Agent and the other Secured
Parties hereunder are solely to protect the Administrative Agent’s and the other
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Administrative Agent or any other Secured Party to exercise any such powers.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to the Guarantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct. To the
fullest extent permitted by applicable law, the

 

16

--------------------------------------------------------------------------------


 

Administrative Agent shall be under no duty whatsoever to make or give any
presentment, notice of dishonor, protest, demand for performance, notice of
non-performance, notice of intent to accelerate, notice of acceleration, or
other notice or demand in connection with any Collateral or the Obligations, or
to take any steps necessary to preserve any rights against the Guarantor or
other Person or ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not it has or is deemed to have knowledge of such
matters. The Guarantor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Administrative Agent or any other Secured Party to proceed
against the Guarantor or other Person, exhaust any Collateral or enforce any
other remedy which the Administrative Agent or any other Secured Party now has
or may hereafter have against the Guarantor or other Person.

 

Section 8.03                             Execution of Financing Statements.
Pursuant to the Colorado UCC and any other applicable law, the Guarantor
authorizes the Administrative Agent, its counsel or its representative, at any
time and from time to time, to file or record financing statements, continuation
statements, amendments thereto and other filing or recording documents or
instruments with respect to the Collateral without the signature of the
Guarantor in such form and in such offices as the Administrative Agent
reasonably determines appropriate to perfect the security interests of the
Administrative Agent under this Agreement. A photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.

 

Section 8.04                             Authority of Administrative Agent. The
Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
Guarantor, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting, and the Guarantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

ARTICLE IX

Subordination of Indebtedness

 

Section 9.01                             Subordination of All Guarantor Claims.
As used herein, the term “Guarantor Claims” shall mean all debts and obligations
of the Borrower to the Guarantor, whether such debts and obligations now exist
or are hereafter incurred or arise, or whether the obligation of the debtor
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or obligations be evidenced
by note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor

 

17

--------------------------------------------------------------------------------


 

such debts or obligations may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by. After and during the continuation of an Event of Default, the Guarantor
shall not receive or collect, directly or indirectly, from any obligor in
respect thereof any amount upon the Guarantor Claims.

 

Section 9.02                             Claims in Bankruptcy. In the event of
receivership, bankruptcy, reorganization, arrangement, debtor’s relief or other
insolvency proceedings involving the Guarantor, the Administrative Agent on
behalf of the Secured Parties shall have the right to prove their claim in any
proceeding, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which
would otherwise be payable upon Guarantor Claims. The Guarantor hereby assigns
such dividends and payments to the Administrative Agent for the benefit of the
Secured Parties for application against the Obligations as provided under
Section 10.02 of the Credit Agreement. Should any Agent or Secured Party
receive, for application upon the Obligations, any such dividend or payment
which is otherwise payable to the Guarantor, and which, as between the
Guarantor, shall constitute a credit upon the Guarantor Claims, then upon
payment in full of the Obligations, the intended recipient shall become
subrogated to the rights of the Administrative Agent and the other Secured
Parties to the extent that such payments to the Administrative Agent and the
other Secured Parties on the Guarantor Claims have contributed toward the
liquidation of the Obligations, and such subrogation shall be with respect to
that proportion of the Obligations which would have been unpaid if the
Administrative Agent and the other Secured Parties had not received dividends or
payments upon the Guarantor Claims.

 

Section 9.03                             Payments Held in Trust. In the event
that notwithstanding Section 9.01 and Section 9.02, the Guarantor should receive
any funds, payments, claims or distributions which is prohibited by such
Sections, then it agrees: (a) to hold in trust for the Administrative Agent and
the other Secured Parties an amount equal to the amount of all funds, payments,
claims or distributions so received, and (b) that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Administrative Agent, for the benefit of the Secured
Parties; and the Guarantor covenants promptly to pay the same to the
Administrative Agent.

 

Section 9.04                             Liens Subordinate. The Guarantor agrees
that, until the Obligations are paid in full and the total Commitments
terminated, any Liens securing payment of the Guarantor Claims shall be and
remain inferior and subordinate to any Liens securing payment of the
Obligations, regardless of whether such encumbrances in favor of the Guarantor,
the Administrative Agent or any other Secured Party presently exist or are
hereafter created or attach. Without the prior written consent of the
Administrative Agent, the Guarantor, during the period in which any of the
Obligations are outstanding or the total Commitments are in effect, shall not
(a) exercise or enforce any creditor’s right it may have against any debtor in
respect of the Guarantor Claims, or (b) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it.

 

18

--------------------------------------------------------------------------------


 

Section 9.05                             Notation of Records. Upon the request
of the Administrative Agent, all promissory notes and all accounts receivable
ledgers or other evidence of the Guarantor Claims accepted by or held by the
Guarantor shall contain a specific written notice thereon that the indebtedness
evidenced thereby is subordinated under the terms of this Agreement.

 

ARTICLE X

Miscellaneous

 

Section 10.01                      Waiver. No failure on the part of the
Administrative Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges provided herein are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

 

Section 10.02                      Notices. All notices and other communications
provided for herein shall be given in the manner and subject to the terms of
Section 12.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon the Guarantor shall be addressed to the Guarantor at its
notice address set forth on Schedule 1.

 

Section 10.03                      Payment of Expenses, Indemnities, Etc.

 

(a)                            The Guarantor agrees to pay or promptly reimburse
the Administrative Agent and each other Secured Party for all advances, charges,
costs and expenses (including, without limitation, all costs and expenses of
holding, preparing for sale and selling, collecting or otherwise realizing upon
the Collateral and all attorneys’ fees, legal expenses and court costs) incurred
by any Secured Party in connection with the exercise of its respective rights
and remedies hereunder, including, without limitation, any advances, charges,
costs and expenses that may be incurred in any effort to enforce any of the
provisions of this Agreement or any obligation of the Guarantor in respect of
the Collateral or in connection with (i) the preservation of the Lien of, or the
rights of the Administrative Agent or any other Secured Party under this
Agreement, (ii) any actual or attempted sale, lease, disposition, exchange,
collection, compromise, settlement or other realization in respect of, or care
of, the Collateral, including all such costs and expenses incurred in any
bankruptcy, reorganization, workout or other similar proceeding, or
(iii) collecting against the Guarantor under the guarantee contained in
Article II or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which the Guarantor is a party.

 

(b)                            The Guarantor agrees to pay, and to save the
Administrative Agent and the other Secured Parties harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
reasonable costs, reasonable expenses or disbursements of

 

19

--------------------------------------------------------------------------------


 

any kind or nature whatsoever (including, without limitation, court costs and
reasonable attorneys’ fees, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement) incurred because of, incident to, or with respect to, the
Collateral (including, without limitation, any exercise of rights or remedies in
connection therewith) or the execution, delivery, enforcement, performance and
administration of this Agreement, to the extent the Borrower would be required
to do so pursuant to Section 12.03 of the Credit Agreement. All amounts for
which the Guarantor is liable pursuant to this Section 10.03 shall be due and
payable by the Guarantor to the Secured Parties upon demand.

 

Section 10.04                      Amendments in Writing. None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 12.02 of the Credit Agreement.

 

Section 10.05                      Successors and Assigns. This Agreement shall
be binding upon the successors and assigns of the Guarantor and shall inure to
the benefit of the Administrative Agent and the other Secured Parties and their
successors and assigns permitted under the Credit Agreement; provided that
except as set forth in Section 9.11 of the Credit Agreement, the Guarantor may
not assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and the
Lenders.

 

Section 10.06                      Invalidity. In the event that any one or more
of the provisions contained in this Agreement or in any of the Loan Documents to
which the Guarantor is a party shall, for any reason, be held invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or such other Loan
Document and the remaining provisions hereof shall remain in full force and
effect and shall be liberally construed to carry out the provisions and intent
hereof; provided, if any one or more of the provisions contained in this
Agreement shall be determined or held to be invalid or unenforceable because
such provision is overly broad as to duration, geographic scope, activity,
subject or otherwise, such provision shall be deemed amended (and any court or
other tribunal shall be entitled to reform this Agreement accordingly) by
limiting and reducing it to the extent necessary to make such provision valid
and enforceable

 

Section 10.07                      Counterparts. This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and any of the parties hereto may execute this Agreement
by signing any such counterpart.

 

Section 10.08                      Survival. The obligations of the parties
under Section 10.03 shall survive the repayment of the Loans and the termination
of the Letters of Credit, Permitted Hedging Agreements, Credit Agreement and
total Commitments. To the extent that any payments on the Obligations or
proceeds of any Collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not

 

20

--------------------------------------------------------------------------------


 

been received and the Administrative Agent’s and the other Secured Parties’
Liens, security interests, rights, powers and remedies under this Agreement and
each Security Instrument shall continue in full force and effect. In such event,
each Security Instrument shall be automatically reinstated and the Guarantor
shall take such action as may be reasonably requested by the Administrative
Agent and the other Secured Parties to effect such reinstatement.

 

Section 10.09                      Captions. Captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

Section 10.10                      No Oral Agreements. The Loan Documents (other
than the Letters of Credit) embody the entire agreement and understanding
between the parties and supersede all other agreements and understandings
between such parties relating to the subject matter hereof and thereof. The Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

 

Section 10.11                      Governing Law; Submission to Jurisdiction.

 

(a)                                 This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Colorado.

 

(b)                                 Any legal action or proceeding with respect
to this Agreement or any other Loan Documents to which the Guarantor is a party
shall be brought in the courts of the State of Colorado or of the United States
of America for the District of Colorado, and each of the Lenders, the
Administrative Agent and the Guarantor hereby accepts for itself and (to the
extent permitted by law) in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each of the Lenders,
the Administrative Agent and the Guarantor hereby irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any such action or proceeding in such respective
jurisdictions. This submission to jurisdiction is non-exclusive and does not
preclude the Administrative Agent or any Lender from obtaining jurisdiction over
the Guarantor in any court otherwise having jurisdiction.

 

(c)                                  Each of the Lenders, the Administrative
Agent and the Guarantor irrevocably consents to the service of process of any of
the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to such Person
at the address specified on its signature page of this Agreement or the Credit
Agreement, as applicable, such service to become effective thirty (30) days
after such mailing. Nothing herein shall affect the right of the Administrative
Agent or any Lender or any holder of a Note or the Guarantor to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Guarantor in any other jurisdiction.

 

(d)                                 The Guarantor and each Lender hereby
(i) irrevocably and unconditionally waive, to the fullest extent permitted by
law, trial by jury in any legal action or proceeding relating to

 

21

--------------------------------------------------------------------------------


 

this Agreement or any other Loan Document and for any counterclaim therein;
(ii) irrevocably waive, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any such litigation any special, exemplary,
punitive or consequential damages, or damages other than, or in addition to,
actual damages; (iii) certify that no party hereto nor any representative or
agent of counsel for any party hereto has represented, expressly or otherwise,
or implied that such party would not, in the event of litigation, seek to
enforce the foregoing waivers, and (iv) acknowledge that it has been induced to
enter into this Agreement, the Loan Documents and the transactions contemplated
hereby and thereby by, among other things, the mutual waivers and certifications
contained in this Section 10.11.

 

Section 10.12                      Acknowledgments. The Guarantor hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 neither the Administrative Agent nor any
other Secured Party has any fiduciary relationship with or duty to the Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Guarantor, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Guarantor and the
Lenders.

 

(d)                                 each of the parties hereto specifically
agrees that it has a duty to read this Agreement and the Security Instruments
and agrees that it is charged with notice and knowledge of the terms of this
Agreement and the Security Instruments; that it has in fact read this Agreement
and is fully informed and has full notice and knowledge of the terms, conditions
and effects of this Agreement; that it has been represented by independent legal
counsel of its choice throughout the negotiations preceding its execution of
this Agreement and the Security Instruments; and has received the advice of its
attorney in entering into this Agreement and the Security Instruments; and that
it recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability. Each party hereto agrees and covenants that it will not contest the
validity or enforceability of any exculpatory provision of this Agreement and
the Security Instruments on the basis that the party had no notice or knowledge
of such provision or that the provision is not “conspicuous.”

 

(e)                                  the Guarantor warrants and agrees that each
of the waivers and consents set forth in this Agreement are made voluntarily and
unconditionally after consultation with outside legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which the Guarantor otherwise may have against
the Borrower, the Secured Parties or any other Person or against any collateral.
If, notwithstanding the intent of

 

22

--------------------------------------------------------------------------------


 

the parties that the terms of this Agreement shall control in any and all
circumstances, any such waivers or consents are determined to be unenforceable
under applicable law, such waivers and consents shall be effective to the
maximum extent permitted by law.

 

Section 10.13                      Set-Off. The Guarantor agrees that, in
addition to (and without limitation of) any right of set-off, bankers’ lien or
counterclaim a Secured Party may otherwise have, each Secured Party shall have
the right and be entitled (after consultation with the Administrative Agent), at
its option, to offset (i) balances held by it or by any of its Affiliates for
account of the Guarantor or any Subsidiary at any of its offices, in United
States dollars or in any other currency, and (ii) amounts due and payable to
such Lender (or any Affiliate of such Lender) under any Permitted Hedging
Agreement, against any principal of or interest on any of such Secured Party’s
Loans, or any other amount due and payable to such Secured Party hereunder,
which is not paid when due (regardless of whether such balances are then due to
such Person), in which case it shall promptly notify the Borrower and the
Administrative Agent thereof, provided that such Secured Party’s failure to give
such notice shall not affect the validity thereof.

 

Section 10.14                      Releases.

 

(a)                            Release Upon Payment in Full. The grant of a
security interest hereunder and all of rights, powers and remedies in connection
herewith shall remain in full force and effect until the Administrative Agent
has (i) retransferred and delivered all Collateral in its possession to the
Guarantor, and (ii) executed a written release or termination statement and
reassigned to the Guarantor without recourse or warranty any remaining
Collateral and all rights conveyed hereby. Upon the complete payment of the
Obligations, the termination of the Letters of Credit, Permitted Hedging
Agreements secured hereby, Credit Agreement and the total Commitments and the
compliance by the Guarantor with all covenants and agreements hereof, the
Administrative Agent, at the written request and expense of the Borrower, will
promptly release, reassign and transfer the Collateral to the Guarantor and
declare this Agreement to be of no further force or effect.

 

(b)                            Further Assurances. If any of the Collateral
shall be sold, transferred or otherwise disposed of by the Guarantor in a
transaction permitted by the Credit Agreement, then the Administrative Agent, at
the request and sole expense of the Guarantor, shall promptly execute and
deliver to the Guarantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral and the
capital stock of the Guarantor. At the request and sole expense of the Borrower,
the Guarantor shall be released from its obligations hereunder in the event that
all the capital stock of the Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Administrative Agent, at least ten
Business Days prior to the date of the proposed release, a written request for
release identifying the Guarantor and the terms of the sale or other disposition
in reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

23

--------------------------------------------------------------------------------


 

(c)                             Retention in Satisfaction. Except as may be
expressly applicable pursuant to Section 9-620 of the Colorado UCC, no action
taken or omission to act by the Administrative Agent or the other Secured
Parties hereunder, including, without limitation, any exercise of voting or
consensual rights or any other action taken or inaction, shall be deemed to
constitute a retention of the Collateral in satisfaction of the Obligations or
otherwise to be in full satisfaction of the Obligations, and the Obligations
shall remain in full force and effect, until the Administrative Agent and the
other Secured Parties shall have applied payments (including, without
limitation, collections from Collateral) towards the Obligations in the full
amount then outstanding or until such subsequent time as is provided in
Section 10.14(a).

 

Section 10.15                      Reinstatement. The obligations of the
Guarantor under this Agreement (including, without limitation, with respect to
the guarantee contained in Article II and the provision of collateral herein)
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or the Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or the Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

Section 10.16                      Acceptance. The Guarantor hereby expressly
waives notice of acceptance of this Agreement, acceptance on the part of the
Administrative Agent and the other Secured Parties being conclusively presumed
by their request for this Agreement and delivery of the same to the
Administrative Agent.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and Pledge
Agreement to be duly executed and delivered as of the date first above written.

 

 

GUARANTOR:

KODIAK OIL & GAS CORP., a corporation continued under the laws of Yukon
Territories, Canada

 

 

 

 

 

By:

/s/ James P. Henderson

 

 

James P. Henderson

 

 

Chief Financial Officer

 

SIGNATURE PAGE

GUARANTEE AND PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as
of the date hereof by:

 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Oleg Kogan

 

 

Oleg Kogan

 

 

Vice President

 

SIGNATURE PAGE

GUARANTEE AND PLDEGE AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESS OF GUARANTOR

 

1.

Kodiak Oil & Gas Corp.

 

 

 

Notice Address:

 

 

 

1625 Broadway, Suite 250

 

Attention: Lynn Peterson

 

Telephone: 303-592-8071

 

Facsimile: 303-592-8075

 

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF PLEDGED SECURITIES

 

Pledged Securities:

 

 

 

 

 

Class of Stock or

 

No. of

 

Certificated or

Owner

 

Issuer

 

other Equity Interest

 

Shares

 

Uncertificated

Kodiak Oil & Gas Corp.

 

Kodiak Oil & Gas (USA) Inc.

 

Common

 

1

 

Certificated

 

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Delivery to Administrative Agent of Pledged Securities

 

--------------------------------------------------------------------------------


 

Schedule 4

 

CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION,
ORGANIZATIONAL IDENTIFICATION NUMBER, TAXPAYOR IDENTIFICATION
NUMBER AND CHIEF EXECUTIVE OFFICE

 

1.              Kodiak Oil & Gas Corp., a corporation continued under the laws
of Yukon Territories, Canada

Organizational Identification Number: 20061166885

Taxpayer Identification Number: N/A

Chief Executive Office: 1625 Broadway, Suite 250, Denver, Colorado 80202

 

--------------------------------------------------------------------------------


 

Schedule 5

 

PRIOR NAMES AND PRIOR CHIEF EXECUTIVE OFFICE

 

1.              Kodiak Oil & Gas Corp., a corporation continued under the laws
of Yukon Territories, Canada

Prior Names: None

Prior Chief Executive Office:            1625 Broadway, Suite 330

Denver, Colorado 80202

 

--------------------------------------------------------------------------------